IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

VIRGINIA LARZELERE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-4993

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed September 25, 2017.

Petition for Writ of Certiorari.

Virginia Larzelere, pro se, Petitioner.

Mark Hiers, Assistant General Counsel for the Florida Commission on Offender
Review, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.